DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan (US 2018/0103712).
Krishnan discloses a helmet (Figs. 9A-9C) having a plurality of ventilation openings (vents 901L, 901R; Fig. 9B; paragraphs 0042-0045) and at least one evaporation cooler (cooler pad 906L, 906R on each side of the helmet, Fig. 9B; see cooler pad 906 in Fig. 9C) that is arranged in a ventilation opening (901L; 901R; see Figs. 9A-9C; paras. 0042-0046), wherein the evaporation cooler (906) only comprises a lattice structure (see lattice structure of cooler pad 906, as shown in Fig. 9C) that defines a plurality of evaporation openings that are bounded by webs of the evaporation cooler (see the structure shown for pad 906, comprising a series of openings bounded by webs forming the lattice structure as shown in Fig. 9C), the plurality of evaporation openings are dimensioned to be spanned by a film of a cooling fluid (the openings are dimensioned such that they would function as claimed; see Fig. 9C).  The evaporation cooler (906) “only comprises a lattice structure”, as in claim 1, since the entire cooling pad (906) is formed of the lattice structure (see Fig. 9C). The lattice structure is “bend-proof” as recited in claim 1, since it has sufficient stiffness to span the region as shown in Fig. 9C, and is mounted to and/or supported by a frame (see Figs. 8B, 8C, and 9C showing the pad 806/906 mounted to a surrounding frame) which would also 
Regarding claim 2, Krishnan discloses that the helmet may be worn by a rider of a bicycle [0021,0023], thus forming a bicycle helmet as claimed.
Regarding claim 3, the evaporation cooler (cooling pad 906L, 906R) is arranged in a ventilation opening that is in a rear region of the helmet (the pads 906L, 906R are in ventilation openings which are positioned rearwardly of the front face mask, thus being considered to be in a rear region of the helmet, see Fig. 9B; that is, the reservoir 904 is disclosed as being “positioned at the front of the helmet” [0044], and since the cooler pad 906 is positioned rearwardly of this, it is considered to be “in a rear region of the helmet” as claimed).

Regarding claim 5, a plurality of ventilation openings (901L, 901R) are each provided with an evaporation cooler (906L, 906R; Figs 9B-9C; paras. 0042-0046).
Regarding claim 11, the cooling fluid is water [0042, 0044, 0046], which is considered to constitute “drinking water” since one could drink the water if desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2018/0103712).
Regarding claim 7, Krishnan shows in Fig. 9C that the evaporation cooler (906) has a lattice structure with evaporation openings therein that appear to be triangular (see Fig. 9C; pad 906).  Krishnan does not disclose that the evaporation openings (the openings in pad 906) have an elongate shape, as in claim 7.  It is within the routine skill in the art, however, to modify the shape of the openings as a matter of design choice. It appears that the openings could be any of a variety of shapes and still perform equally 
Regarding claim 12, Krishnan shows in Fig. 9C that the evaporation cooler (906) has a lattice structure with evaporation openings therein that appear to be triangular (see Fig. 9C; pad 906).  Krishnan does not disclose that the evaporation openings (the openings in pad 906) have a hexagonal shape, as in claim 12.  It is within the routine skill in the art, however, to modify the shape of the openings as a matter of design choice. It appears that the openings could be any of a variety of shapes and still perform equally well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the evaporative openings of Krishnan in a hexagonal shape since it is within the routine skill in the art to modify the shape as a matter of design choice.
	Regarding claims 13-18, Krishnan does not disclose the dimensions of the evaporative openings, however the openings appear in Fig. 9C to have dimensions similar to those claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the openings of Krishnan with widths and lengths as recited in claims 13-18, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive with respect to Krishnan. 
Applicant argues that Krishnan fails to disclose that the lattice structure is “bend-proof”.
Firstly, the examiner notes that the term “bend-proof” is not defined in applicant’s specification. The “bend-proof” feature is not further described, other than by mere use of the term “bend-proof” in the specification.  No specific material or structural properties related to this “bend-proof” feature are disclosed; no particular rigidity, stiffness, or hardness are disclosed.  Therefore, the term “bend-proof” is being interpreted under its broadest reasonable interpretation. The cooler pad lattice structure as disclosed by Krishnan would have a sufficient stiffness that it is considered to be “bend-proof” as claimed.
Specifically, the lattice structure of Krishnan is “bend-proof” as recited in claim 1, since it has sufficient stiffness to span the region as shown in Fig. 9C, and is mounted to and/or supported by a frame (see Figs. 8B, 8C, and 9C showing the pad 806/906 mounted to a surrounding frame) which would also necessarily provide resistance to bending. The lattice structure (pad 906) of Krishnan clearly has sufficient stiffness such that the openings through the lattice structure remain open; if the lattice structure compressed or collapsed, it would not function as intended since the openings would close and/or collapse. Thus, it is clear from the overall disclosure of Krishnan that the cooler pad lattice structure (906) has a stiffness which permits it to remain in the lattice 
It is noted that Fig. 9C was submitted in Krishnan’s US Patent Application 15/655927 as a photograph.  If applicant finds Fig. 9C in the PGPUB to be blurry or unclear, applicant is encouraged to view the photograph by accessing application 15/655927 in Public Pair, clicking on “Supplemental Content”, and opening/downloading the Drawings dated 08/04/2017. This provides a more clear view of Fig. 9C since the black and white photograph may be viewed. This photo in Fig. 9C clearly shows a cooling pad 906 (evaporation cooler) only comprising a lattice structure that defines a plurality of evaporation openings that are bounded by webs of the cooling pad (evaporation cooler), as in claim 1.  The photo clearly shows the lattice structure as having a stiffness which supports the lattice openings and spans the vent opening, thus being “bend-proof” as broadly claimed, and the lattice structure is illustrated as being supported by a frame which would also clearly increase the bend-proofness. 

Conclusion
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY VANATTA/Primary Examiner, Art Unit 3732